By the COURT.
In an action to foreclose a mechanic’s lien, Erlanger and Jacob were made parties defendant— Erlanger as the contractor for whom the work was done and to whom the materials were furnished, and Jacob as the person claiming the property sought to be charged with the lien. To the original complaint Jacob demurred, but Erlanger made no appearance and his default was duly entered. Subsequently, the complaint was amended five times. To the fifth amended complaint Jacob answered, and upon these pleadings a trial was had. In the brief of appellants it is said that none of the amended complaints were served on Erlanger, for which reason it is contended the judgment against him must be vacated; and, further, that without a personal judgment against Erlanger, there can be none foreclosing Jacob’s interest. The reply, which is a good one, is that it does not appear from the record that there was a failure to serve the amended complaint on both defendants.
Judgment and order affirmed.